Citation Nr: 1432722	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disorder.

[The issues of (1) entitlement to service connection for inflammatory arthritis, not including arthritis of the bilateral knees; (2) entitlement to service connection for a gastrointestinal disorder; (3) entitlement to service connection for a skin condition; and (4) entitlement to service connection for hypertensive retinopathy will be addressed in a separated decision.]


REPRESENTATION

Appellant represented by:	Byron Simpson, Esq.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to December 1970.  He subsequently was in the Tennessee Air National Guard from June 1978 to June 1996, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a videoconference Board hearing in March 2014.  A transcript of the hearing is contained in the record.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  January 1971, October 1996, January 1997 and October 2000 rating decisions and a May 2010 Board decision denied a claim for service connection for a back disorder, finding that there was no nexus between any currently diagnosed back disorder and the Veteran's active duty service.

2.  The evidence associated with the claims file subsequent to the May 2010 Board decision relates to an unestablished fact necessary to establish the claim and raises a reasonable possibility of substantiating a claim for service connection for a back disorder.

3.  Giving him the benefit of the doubt, the Veteran has a back disorder that is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The May 2010 Board decision became final on the date that it was mailed to the Veteran.  38 U.S.C.A. §§ 511(a), 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a back disorder have been met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a request to reopen the claim of entitlement to service connection for a back disorder in November 2011.  In the September 2012 rating decision that is the subject of the instant appeal, the RO found that there was no new and material evidence to reopen the claim as there was no evidence showing a nexus between the current disability and active duty service.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the last final May 2010 Board decision that denied reopening of the claim of entitlement to service connection for a back disorder included service treatment records, post-service VA treatment records and private treatment records, and statements of the Veteran.

The evidence added since the previous May 2010 Board decision includes additional post-service private treatment records and two nexus opinions from a private treatment provider that link the Veteran's current back disorder to his active duty service.

Accordingly, the evidence constitutes new and material evidence.  It was not associated with the claims file prior to the last final denial in May 2010, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of establishing the claim.  For these reasons, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a back disorder is reopened.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that his back disorder began when he injured his back during his active duty service and that he has had continuous back pain ever since.

The Veteran's service treatment records show notations of an injury and diagnosis of an acute muscle strain in January 1968.  Subsequent treatment records show persistent low back pain reported in November 1968, April 1969, February 1970, March 1970 and September 1970.  Several treatment providers noted that he may have some type of arthritis, but an official diagnosis was never given.  An August 1970 x-ray was unremarkable and showed no major trauma.  There was a notation of back trouble on the Veteran's separation examination.    

Post-service VA treatment records show treatment for back pain as early as July 1995.  The Veteran reported in a December 1995 treatment record that he had back pain "for years" that had gotten worse after a June 1995 motor vehicle accident.  In January 1996 the Veteran was diagnosed with degenerative lumbar disc disease.  In February 1996 the Veteran was also diagnosed with lumbar spondylosis.   

The Board acknowledges that the Veteran has repeatedly stated that he was treated for back pain at the VA as early as the 1970s and that his treatment continued through the present.  The Veteran reports that he was first diagnosed with arthritis in the 1980s.  The VA has attempted to obtain these treatment records but the VA Medical Center in Nashville responded that it has no records of the Veteran receiving treatment between 1971 and 1995.  

In November 2010 the Veteran submitted an opinion by a private treatment provider.  The opinion noted that "after reviewing the patient's record of military service and injury, I do not think it is inconsistent for him to experience recurrent and ongoing back pain that is a late, post traumatic and directly related to his injury in 1968 while in military service."  

The private treatment provider submitted an additional opinion in January 2014.  The opinion noted that it was based on "a review of [the Veteran's] VA records and his personal testimony of treatment for back pain between his discharge and re-enlistment to the military" and his regular complaints of back pain.  The treatment provider opined that "it is as likely as not that his current low back pain is linked to the military service accident."  The opinion provided diagnoses of displacement of the lumbar intervertebral disc without myelopathy, lumbosacral spondylosis without myelopathy and spinal stenosis of the lumbar region.  

The Board finds that the January 2014 opinion of the private treatment provider is the most competent and probative medical opinion of record.  There are no opinions that are in contradiction to the January 2014 opinion.  The RO noted that treatment notes attributed the back pain to the Veteran's 1995 motor vehicle accident.  

However, a detailed review of the record in question shows that even in 1995 the Veteran reported constant back pain that worsened after the accident.  This fact provides highly probative evidence in support of this claim.

The January 2014 opinion noted that the treatment provider fully reviewed the Veteran's VA records and listened to the personal testimony of the Veteran.  He also provided rationale and his opinion itself indicates that he was familiar with the Veteran's medical history.  Accordingly, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a back disorder are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder is reopened.

Service connection for a back disorder is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


